UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OREGON PACIFIC BANCORP (Exact name of Registrant as specified in its charter) Oregon 71-0918151 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1355 Highway 101 Florence, Oregon97439 (Address of principal executive offices) (541) 997-7121 (Issuer’s telephone number) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “Accelerated Filer and Large Accelerated Filer” in Rule12b-2 of the Exchange Act. (check one): Large Accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x The number of shares outstanding of the issuer’s Common Stock, no par value, as of April 30, 2007, was 2,204,828. OREGON PACIFIC BANCORP INDEX Part I. Financial Information Item 1. Financial statements Consolidated balance sheets 3 Consolidated statements of income and comprehensive income 4-5 Consolidated statements of changes in stockholders’ equity 6 Consolidated statements of cash flows 7 Notes to consolidated financial statements 8-11 Item 2. Management’s Discussion and Analysis of Financial Condition And Results of Operations 12-17 Item 3. Quantitive and Qualitive Disclosures about Market Risk 17 Item 4. Controls and Procedures 17-18 Part II. Other Information Item 1. Legal proceedings 18 Item 1A. Risk factors 18 Item 2. Unregistered sales of equity securities and use of proceeds 19 Item 3. Defaults upon senior securities 19 Item 4. Submission of matters to a vote of security holders 19 Item 5. Other information 19 Item 6. Exhibits and Reports on Form 8-K 19 Signatures 20 Certifications of Chief Executive Officer and Chief Financial Officer 21-23 2 Index PART 1. FINANCIAL INFORMATION Item 1. Financial statements OREGON PACIFIC BANCORP CONSOLIDATED BALANCE SHEETS (Unaudited) MARCH 31, DECEMBER 31, ASSETS 2007 2006 Cash and cash equivalents $ 4,295,868 $ 4,473,047 Interest-bearing deposits in banks 7,068,072 2,986,418 Available-for-sale securities, at fair value 9,805,237 10,297,348 Restricted equity securities 1,023,100 1,023,100 Loans held-for-sale 288,202 152,095 Loans, net of allowance for loan losses and deferred fees 122,619,057 121,066,553 Premises & equipment, net 7,712,872 6,986,301 Intangible assets, net 356,500 377,200 Accrued interest and other assets 2,542,890 3,943,232 Total assets $ 155,711,798 $ 151,305,294 LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Demand deposits $ 36,570,612 $ 32,942,095 Interest-bearing demand deposits 38,681,660 39,953,529 Savings deposits 15,081,778 15,588,636 Time certificate accounts: $100,000 or more 17,859,542 16,543,011 Other time certificate accounts 16,987,997 15,583,499 Total deposits 125,181,589 120,610,770 Federal Home Loan Bank borrowings and other debt 10,758,722 11,479,806 Floating rate Junior Subordinated Deferrable InterestDebentures (Trust Preferred Securities) 4,124,000 4,124,000 Deferred compensation liability 2,343,784 2,294,717 Accrued interest and other liabilities 975,872 895,168 Total liabilities 143,383,967 139,404,461 Stockholders' equity Common stock, no par value, 10,000,000 sharesauthorized with 2,204,828 and 2,187,349 issuedand outstanding at March 31, 2007 andDecember 31, 2006, respectively 5,245,138 5,100,037 Undivided profits 7,071,369 6,795,987 Accumulated other comprehensive(loss) income, net of tax 11,324 4,809 Total stockholders' equity 12,327,831 11,900,833 Total liabilities and stockholders' equity $ 155,711,798 $ 151,305,294 See accompanying notes 3 Index OREGON PACIFIC BANCORP CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) Three Months Ended March 31, 2007 2006 INTEREST INCOME Interest and fees on loans $ 2,688,850 $ 2,557,547 Interest on investment securities: U.S. Teasuries and agencies 36,798 36,798 State and political subdivisions 59,157 75,224 Corporate and other investments 8,426 8,474 Interest on deposits in banks 58,418 105,955 Total interest income 2,851,649 2,783,998 INTEREST EXPENSE Interest-bearing demand deposits 303,608 222,786 Savings deposits 26,674 25,154 Time deposits 362,083 280,412 Other borrowings 202,027 207,029 Total interest expense 894,392 735,381 Net interest income before provision for loan losses 1,957,257 2,048,617 PROVISION FOR LOAN LOSSES - 26,000 Net interest income after provision for loan losses 1,957,257 2,022,617 NONINTEREST INCOME Service charges and fees 218,674 250,393 Trust fee income 173,393 159,043 Mortgage loan sales and servicing fees, net 111,751 125,924 Investment sales commissions 100,278 91,288 Other income 45,719 34,046 Total noninterest income 649,815 660,694 4 Index OREGON PACIFIC BANCORP CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) (continued) Three Months Ended March 31, 2007 2006 NONINTEREST EXPENSE Salaries and benefits 1,196,149 1,231,546 Occupancy 217,164 225,247 Supplies 40,042 40,160 Postage and freight 23,528 20,871 Outside services 193,988 168,154 Advertising 19,987 14,476 Loan collection expense 12,540 19,685 Securities and trust department expenses 81,247 60,382 Other expenses 152,746 190,387 Total noninterest expense 1,937,391 1,970,908 INCOME BEFORE INCOME TAXES 669,681 712,403 PROVISION FOR INCOME TAXES 241,185 251,821 NET INCOME 428,496 460,582 OTHER COMPREHENSIVE INCOME Unrealized (gain) loss on available-for-sale securities, net of tax 6,515 (36,688 ) COMPREHENSIVE INCOME $ 435,011 $ 423,894 EARNINGS PER SHARE OF COMMON STOCK Basic earnings per share $ 0.20 $ 0.21 Diluted earnings per share $ 0.19 $ 0.21 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic 2,190,163 2,170,890 Diluted 2,198,434 2,180,781 See accompanying notes 5 Index OREGON PACIFIC BANCORP CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY Accumulated Other Total Common Stock Undivided Comprehensive Stockholders' Shares Amount Profits Income Equity Balance, December 31, 2005 2,166,006 $ 4,858,728 $ 5,376,065 $ 28,438 $ 10,263,231 Bonuses paid in stock for 2005 1,686 20,000 - - 20,000 Sale of nonregistered stock 83 1,009 - - 1,009 Stock-based compensation - 15,251 - - 15,251 Exercise of stock options 4,212 22,500 - - 22,500 Cash dividends paid - - (383,566 ) - (383,566 ) Dividends reinvested in stock 15,362 182,549 (182,549 ) - - Net income and comprehensive income - - 1,986,037 (23,629 ) 1,962,408 Balance, December 31, 2006 2,187,349 $ 5,100,037 $ 6,795,987 $ 4,809 $ 11,900,833 Exercise of stock options 13,793 99,999 - - 99,999 Stock-based compensation - 433 - - 433 Cash dividends paid - - (108,445 ) - (108,445 ) Dividends reinvested in stock 3,686 44,669 (44,669 ) - - Net income and comprehensive income - - 428,496 6,515 435,011 Balance, March 31, 2007 (Unaudited) 2,204,828 $ 5,245,138 $ 7,071,369 $ 11,324 $ 12,327,831 6 Index OREGON PACIFIC BANCORP CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 428,496 $ 460,582 Adjustments to reconcile net income to net cashfrom operating activities: Depreciation and amortization 144,085 145,234 Provision for loan losses - 26,000 Stock-based compensation 433 3,812 Net change in mortgage loans held-for-sale (136,107 ) (103,412 ) Net decrease (increase) in accrued interest and other assets 1,395,388 (53,296 ) Net increase (decrease) in accrued interest and other liabilities 129,771 (124,316 ) Net cash from operating activities 1,962,066 354,604 CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sales and maturities of available-for-sale securities 500,000 250,000 Net increase in interest-bearing deposits in banks (4,081,654 ) (4,737,687 ) Loans originated, net of principal repayments (1,552,504 ) (1,744,414 ) Purchase of premises and equipment (846,376 ) (154,812 ) Purchase of brokerage firm - (460,000 ) Net cash from investing activities (5,980,534 ) (6,846,913 ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase in demand and savings deposit accounts 1,849,790 6,922,961 Net increase in time deposits 2,721,029 1,089,796 Proceeds from Federal Home Loan Bank borrowings - 1,522,000 Repayment of Federal Home Loan Bank and other borrowings (721,084 ) (13,750 ) Proceeds from exercise of common stock options 99,999 12,506 Stock bonuses granted - 20,000 Cash dividends paid (108,445 ) (85,067 ) Net cash from financing activities 3,841,289 9,468,446 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (177,179 ) 2,976,137 CASH AND CASH EQUIVALENTS, beginning of period $ 4,473,047 $ 5,018,838 CASH AND CASH EQUIVALENTS, end of period $ 4,295,868 $ 7,994,975 SCHEDULE OF NONCASH ACTIVITIES Stock dividends reinvested $ 44,669 $ 45,049 Change in fair value of AFS securities, net of tax $ 6,515 $ (36,688 ) See accompanying notes 7 Index Oregon Pacific Bancorp and Subsidiary Notes to Financial Statements March 31, 2007 (Unaudited) Note 1 –
